                                                                      1 Mark E. Christensen, Esq. (SBN 229026)
                                                                          CHRISTENSEN HSU SIPES LLP
                                                                      2   1629 Cravens Avenue
                                                                          Torrance, CA 90501
                                                                      3   Tel. (310) 222-8607 / Fax (310) 222-8680
                                                                          Mark@chs.law
                                                                      4   Attorneys for Plaintiff and Counter-Defendant,
                                                                      5   COUNTY OF EL DORADO

                                                                      6 ALAN H. BARBANEL (Cal Bar No. 108196)
                                                                         abarbanel@btlawla.com
                                                                      7 HENRY    C. TRUSZKOWSKI (Cal Bar No. 169243)
                                                                         htruszkowski@btlawla.com
                                                                      8 BARBANEL & TREUER, P.C.
                                                                      9 1925 Century Park East, Suite 350
                                                                        Los Angeles, California 90067
                                                                     10 Telephone:    (310) 282-8088
                                                                        Facsimile: (310) 282-8779
                                                                     11 Attorneys for Defendant and
                                                                     12 Counterclaimant,  GENERAL
                           Tel (310) 282‐8088 • Fax (310) 282‐8779
 Barbanel & Treuer, P.C.




                                                                        REINSURANCE CORPORATION
                               1925 Century Park East, Suite 350
                                 Los Angeles, California 90067




                                                                     13
                                       Attorneys at Law




                                                                     14                          UNITED STATES DISTRICT COURT

                                                                     15           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                                                                     16
                                                                     17 COUNTY OF EL DORADO,                        Case No. 2:20-CV-00099-KJM-AC

                                                                     18          Plaintiff,                         [Assigned to the Honorable Kimberly J.
                                                                                                                    Mueller]
                                                                     19         vs.
                                                                                                                    ORDER AMENDING SCHEDULING
                                                                     20 GENERAL REINSURANCE
                                                                        CORPORATION,
                                                                                                                    ORDER

                                                                     21          Defendant.
                                                                     22
                                                                     23 GENERAL REINSURANCE
                                                                        CORPORATION,
                                                                     24          Counterclaimant,
                                                                     25         vs.
                                                                     26 COUNTY OF EL DORADO,
                                                                     27          Counterdefendant.                  Trial Date:        None
                                                                     28

                                                                                                   ORDER AMENDING SCHEDULING ORDER
525064.1
                                                                      1        The stipulation of counsel having been presented to this court and good cause
                                                                      2 appearing therefrom, the scheduling order [Dkt. No. 24] is hereby amended as
                                                                      3 follows:
                                                                      4        Fact discovery shall be completed by: November 1, 2021.
                                                                      5        Expert disclosures shall be completed by: December 1, 2021.
                                                                      6        Rebuttal expert witness exchange shall take place no later than:
                                                                      7 December 31, 2021.
                                                                      8        All expert discovery shall be completed by: February 1, 2022.
                                                                      9        All dispositive motions except motions for continuances, temporary
                                                                     10 restraining orders or other emergency applications shall be completed by:
                                                                     11 March 4, 2022.
                           Tel (310) 282‐8088 • Fax (310) 282‐8779




                                                                     12        IT IS SO ORDERED
 Barbanel & Treuer, P.C.
                               1925 Century Park East, Suite 350
                                 Los Angeles, California 90067




                                                                     13 DATED: June 24, 2021.
                                       Attorneys at Law




                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                   2
                                                                                                  ORDER AMENDING SCHEDULING ORDER
525064.1
